DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 September 2022 has been entered.

Claim Status
Claims 1, 3 – 7, and 9 – 15 are pending.  Claims 1, 3, and 11 were amended.  Claims 2 and 8 were cancelled.

Response to Arguments
35 USC §112 
Applicant’s amendments with respect to claims 1, 3, and 11 have been fully considered and resolve the issues of indefiniteness and lack of written description.  The rejections of 4 May 2022 have been withdrawn.

35 USC §103 
Applicant’s amendments with respect to claims 1, 3, and 11 have been fully considered.
Applicant argues (see page 11): Sun does not teach or suggest that the look-up table is updated based on characteristics acquired "in a charge period from a completely discharged state to a fully charged state and in a discharge period from the fully charged state to the completely discharged state," as recited in amended independent claim 1. Nor does Sun teach or suggest that the look-up table is updated "over an entire range," as recited in amended independent claim 1.
Examiner submits that the claims, as amended, are not anticipated or rendered obvious by Sun and Kawakami, as discussed below.

Allowable Subject Matter
Claims 1, 3 – 7, and 9 – 15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 3, and 11, the closest prior art of record, Sun and Kawakami, either singularly or in combination, fail to anticipate or render obvious the storage battery management device or method comprising 
acquire, based on storage battery information including charge voltage characteristics, discharge voltage characteristics, and temperature of the storage battery unit output from the storage battery unit at a time of charge/discharge in a charge period from a completely discharged state to a fully charged state and in a discharge period from the fully charged state to the completely discharged state, storage battery characteristics with respect to change in SOC (State of Charge) at the temperature; and
update the storage battery characteristics table over an entire range based on the acquired storage battery characteristics, 
in combination with all other limitations of the claim as claimed and defined by the applicant.
Regarding claims 4 – 7, 9, 10, and 12 – 15 the closest prior art of record, Sun, Kawakami, Ballantine, and Nakayama either singularly or in combination, fail to anticipate or render obvious the invention as claimed in claims 1, 3, and 11, as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532. The examiner can normally be reached 8:00AM - 5:30PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brent A. Fairbanks/Primary Examiner, Art Unit 2862